Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response of 04/21/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite an apparatus and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of renting a parking space and renting use of a vehicle, by obtaining usage of an idle parking space and managing a rental/car sharing reservation for a rental vehicle that is parked at the parking space.  
Using claim 19 as a representative example that is applicable to claims 1 and 10, the abstract idea is defined by the elements of:
incorporate an unused parking space as a station of a vehicle used in a vehicle rental service to manage rental 15of the vehicle, 
the vehicle rental management method comprising: 
managing a reservation data of a user of the vehicle; and 
determining whether use of the vehicle by a station manager managing the station is possible, 
wherein the determining further includes:
finding a reservable time period during which the vehicle is not reserved by the user from the reservation data when a request to use the vehicle is received from the station manager; 
determining whether the reservable time period is equal to or shorter than a first predetermined length and equal to or longer than a second predetermined length shorter than the first predetermined length; and
 permitting use of the vehicle by the station 20manager within a reservable time period when the reservable time period is determined to be equal to or shorter than the first predetermined length and equal to or longer than the second predetermined length

This is claiming a business relationship between the owner of an idle parking space or a manager that manages a parking space, and an entity that is operating a car sharing service that rents cars.  This represents a certain method of organizing human activities that is a fundamental economic practice of renting both the parking spot and the vehicle.  The claims currently focus mainly on the vehicle rental aspect but the preamble is characterizing the usage of the idle parking space that is disclosed in the specification as being a rental or usage agreement of some kind between the owner of the parking space and the car sharing/rental company.  This can also be viewed as a commercial interaction that is represented by a legal agreement (rental) for the usage and terms under which the owner obtains discounts (see claim 3 for example).  A person can perform the claimed steps as the claim has been amended as far as the comparison of the time periods can be done mentally and is still part of the process of determining if a station manager is able to use a vehicle.
For claim 19, there are still no additional elements claimed.  All that is claimed are the elements that serve to define the abstract idea.  Method claim 19 does not recite any devices or technology of any kind because the steps are just broadly recited in a functional manner.  Per the claim scope itself, a human being can be the one(s) performing the claimed steps.  The claim 19 is found to be “directed to” the abstract idea identified by the examiner.  This statement is applicable for the 2nd prong and step 2B of the eligibility analysis.  If no additional elements are claimed but for the abstract idea itself, there is nothing further to consider at the 2nd prong or at step 2B.
For claims 1 and 10, the additional elements of the claim are the electronic control unit that has a microprocessor and memory, where the microprocessor is claimed as performing the steps that define the abstract idea.  The judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device (microprocessor and memory) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited microprocessor and memory and/or can be construed as a link to a particular technological environment, see MPEP 2106.05(h).  Managing vehicle reservations and determining if a given vehicle was available for a given user’s request was something known to be done by people before the invention of computers so there is a direct human analog to performing the claimed steps.  The use of the control unit (microprocessor, memory) in the claim amount to no more than an instruction to implement the abstract idea on a computer, where all of the claimed computing elements are generically recited.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and the claims is/are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using the control unit that has a microprocessor and memory, where the microprocessor is claimed as performing the steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the issued 2019 PEG.  
	For claims 3, 8, 9, 17, 18, the claim is reciting more about the same abstract idea of claims 1 and 10.  The use of the time periods as claimed for the vehicle reservation and determining if the use of the vehicle is to be permitted, are limitations that are part of the abstract idea. The microprocessor has been treated in the same manner as set forth for claims 1 and 10.  Nothing is claimed that provides for integration into a practical application at the 2nd prong or that amounts to significantly more at step 2B.
	For claims 4, 12, 13, the applicant is reciting calculation of a rental fee where the fee for a user is different than the fee for the claimed station manager (fee is lower for the manager).  This is a further embellishment of the same abstract idea of claims 1 and 10 and is further reciting the economic nature of the claimed judicial exception.  The microprocessor has been treated in the same manner as set forth for claims 1 and 10. Nothing is claimed that provides for integration into a practical application at the 2nd prong or that amounts to significantly more at step 2B.
	For claims 5-7, 14-16, the claimed calculation of an incentive offered to the station manager based on a time use of the vehicle by the user and what it is based on is a further recitation to the same abstract idea of claim 1.  What is claimed reads on sharing in the profits for the use of a vehicle by a user such that the station manager receives some form of remuneration that is to be paid.  These elements are also recite more about the economic nature of the claimed judicial exception in the form of incentives (commissions, profit sharing).  The microprocessor has been treated in the same manner as set forth for claims 1 and 10. Nothing is claimed that provides for integration into a practical application at the 2nd prong or that amounts to significantly more at step 2B.
For the above reasons pending claims 1, 3-10, 12-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Response to arguments
	With respect to the 35 USC 101 rejection, the applicant has stated that the claims have been amended and argues that the added elements (I, ii, iii in the remarks) amount to significantly more.  This is not persuasive because the limitations that have been added to the claims define more about the abstract idea and are not “additional elements” that would be considered at the 2nd prong or step 2B.  The reservation time period (i) is nothing more than data per se and is not an additional element that is not part of the abstract idea.  The comparing of the time periods (ii, determining if a time period is equal or to shorter than or equal to or greater than a predetermined length) is part of the abstract idea.  The use of the vehicle by the station manager is expressly reciting human activity and itself does not define anything to the claimed system where there is no human or usage of any vehicle.  The argued elements are part of the abstract idea and do not render the claims eligible.  The 35 USC 101 rejection is being maintained.
	With respect to the prior art, the cited prior art of record does not teach or suggest the claimed invention in total, specifically not disclosing the elements of:

finding a reservable time period during which the vehicle is not reserved by the user from the reservation data when a request to use the vehicle is received from the station manager; 
determining whether the reservable time period is equal to or shorter than a first predetermined length and equal to or longer than a second predetermined length shorter than the first predetermined length; and 
permitting use of the vehicle by the station manager within the reservable time period when the reservable time period is determined to be equal to or shorter than the first predetermined length and equal to or longer than the second predetermined length

While the cited art of record suggests the desirability of allowing a station manager (or other user that is managing the vehicles) to obtain the use of a vehicle when it is not rented/reserved by other users, the prior art does not teach or suggest determining if the reservable time period (during which the vehicle is not reserved and is free for use) is equal to or shorter than a first predetermined length and equal to or longer than a second predetermined length shorter than the first predetermined length such that usage is allowed by the manager if the reservable time period is determined to be equal to or shorter than the first predetermined length and equal to or longer than the second predetermined length.  This is claiming the situation where it is determined that the reservable time period when the vehicle is free is less than a certain time (such as the vehicle is free for a one hour timeframe), but where the period that the vehicle is free is also greater than another time period (such as more than 30 minutes).  Nothing of record suggests a modification to Flachsbart (10520942) to arrive at the claimed invention.  At best one of ordinary skill in the art would be motivated to compare the requested amount of time a vehicle is needed to how long the vehicle is free to see if the request can be accommodated.  However, the claim is requiring the comparison of the time period in which the vehicle is free to predetermined time periods to ensure that the time period is less than a certain time but more than a minimum time (greater than or equal to a 2nd predetermined time period).  However, the claims cannot be allowed because the novelty lies in the abstract idea itself, therefore, the claims are still not eligible under 35 USC 101.  From SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC:
“We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/          Primary Examiner, Art Unit 3687